In re: Ursula Patorno Schillaci, applying for Certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Jefferson. 310 So.2d 179.
Writ denied. On the facts found by Court of Appeal result is correct.
TATE, J., dissents, being of the opinion that the denial of a separation on the ground of mutual fault is an illogical doctrine — mutual fault is all the more reason to grant both parties a separation. The legislature never established this doctrine. Being judicially created, the doctrine is subject to judicial re-evaluation.